                                             LAW OFFICES OF
                                      STEPHEN TURANO
                                                  ______

                                           sturano@turanolaw.com
                                                                        MEMO ENDORSED
 275 MADISON AVENUE                                                                            60 PARK PLACE
 35TH FLOOR                                                                                          SUITE 703
 NEW YORK, NY 10016                                                                          NEWARK, NJ 07102
        _____                                                                                      ______

 TEL (917) 974-1781                                                                           TEL (973) 648-6777
 FAX (212) 208-2981                                                                           FAX (212) 208-2981
                                                                                                    ______

                                                                                   REPLY TO NEW JERSEY OFFICE


                                             December 2, 2018

By ECF
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

                 Re:   United States v. Hatcher
                       Case No. 18 Cr. 454(KPF)

Dear Judge Failla:

      I represent Sharan Hatcher in the above-referenced matter, who is scheduled to be sentenced by
Your Honor on January 14, 2020.

        Ms. Hatcher is currently enrolled in the Focus Forward Project (“FFP”) at the MCC. FFP is
scheduled to conclude on February 18, 2020, but I was advised by the its director, Joel Putnam, that
there are often delays due to staffing issues. Given Ms. Hatcher’s participation in FFP and the
uncertainty with a completion date, I respectfully request an adjournment of the January 14, 2020
sentencing date until late February 2020. The Government consents to this adjournment request.


                                                              Respectfully submitted,

                                                              /s/ Stephen Turano

                                                              Stephen Turano
                                                              Attorney for Sharan Hatcher


cc: Counsel for the Government (by ECF)
Application GRANTED. The sentencing currently scheduled for January
14, 2020, is hereby ADJOURNED to March 4, 2020, at 3:00 p.m. in
Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley Square, New
York, New York. Defendant's sentencing submission shall be submitted
on or before February 19, 2020. The Government's sentencing submission
shall be filed on or before February 26, 2020.

Dated:    December 3, 2020            SO ORDERED.
          New York, New York



                                      HON. KATHERINE POLK FAILLA
                                      UNITED STATES DISTRICT JUDGE
